Citation Nr: 1118906	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of fracture of the right olecranon, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to service connection for residuals of a left thumb injury.

4.  Entitlement to service connection for a urinary disability, to include urethritis, difficulty urinating, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for residuals of left Achilles' tendon injury.

6.  Entitlement to service connection for loss of sleep due to undiagnosed illness.

7.  Entitlement to service connection for memory loss due to undiagnosed illness.

8.  Entitlement to service connection for mood swings due to undiagnosed illness.

9.  Entitlement to service connection for muscle aches due to undiagnosed illness.

10.  Entitlement to service connection for chronic diarrhea due to undiagnosed illness.

11.  Entitlement to service connection for chills and cold sweats due to undiagnosed illness.

12.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to October 1992.  The Veteran had unverified periods of Reserve service in 2001 and 2002, for which he received a general discharge due to unsatisfactory participation in the Ready Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

Based on the testimony at the Travel Board hearing, the Board has re-characterized the issues with regard to a urinary disability.  

Historically, the Veteran's claim for entitlement to service connection for pes planus was denied in January 1993 because the evidence reflected that the Veteran's pes planus was a congenital condition which pre-existed service and was not aggravated by service.  The January 1993 RO decision reflects that the Veterans service treatment records (STRs) from February 7, 1987 to October 1992 were associated with the claims file.  In addition, it noted that there was no evidence of treatment or injury to the Veteran's feet while in service.  In July 2007, the Veteran filed a new claim for entitlement to service connection for pes planus.  The claim was denied in a January 2008 rating decision because the RO determined that the requisite new and material evidence had not been received.  The January 2008 RO decision noted that the evidence of record included STRs from February 7, 1985 through October 1992.  The Board also notes that the claims file contains April 1985 records which reflect that the Veteran had foot problems since basic training and that he was diagnosed by the podiatry clinic with moderate to severe pes planus.  An April 1985 Medical Board record associated with the claims file reflects that the Medical Board found that the Veteran was unfit for duty with the diagnosis of symptomatic pes planus, bilaterally.  Thus, the evidence of record reflects that STRs have been added to the record since the RO's previous final denial in January 1993.
 
In accordance with 38 C.F.R. § 3.156(c), when relevant service records, which existed and had not been associated with the claims file when VA first decided the claim, are subsequently associated with the claims file, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. §3.156(a).  The Board finds that reconsideration is warranted and the issue has been re-characterized to reflect this conclusion. See 38 C.F.R. § 3.156(c). 

The issue of entitlement to an increased rating for postoperative residuals of fracture of the right olecranon, and the issues of entitlement to service connection for a respiratory disability, residuals of a left thumb injury, a urinary disability, muscle aches, chronic diarrhea, and chills and cold sweats are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 10, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that a withdrawal of his appeal on the issue of entitlement to service connection for loss of sleep due to undiagnosed illness is requested.

2.  On February 10, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that a withdrawal of his appeal on the issue of entitlement to service connection for memory loss due to undiagnosed illness is requested.

3.  On February 10, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that a withdrawal of his appeal on the issue of entitlement to service connection for mood swings due to undiagnosed illness is requested.

4.  The competent credible clinical evidence of record is against a finding that the Veteran has residuals of an in-service left Achilles tendon injury.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a pes planus disability which was chronically or permanently aggravated by active service. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for loss of sleep due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for memory loss due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for mood swings due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  Chronic residuals of a left Achilles tendon injury were not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304  (2010).

5.  Pre-existing pes planus was not aggravated by active service, and may not be presumed to have been so aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.309 (2010).


DISMISSED CLAIMS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at a February 2011 Travel Board hearing, indicated it was his intent to withdraw the appeals for entitlement to service connection for loss of sleep due to undiagnosed illness, entitlement to service connection for memory loss due to undiagnosed illness, and entitlement to service connection for mood swings due to undiagnosed illness; hence, there remain no allegations of errors of fact or law for appellate consideration on those three issues.  (See Board hearing transcript, pages 35 and 36.)  Accordingly, the Board does not have jurisdiction to review the above stated three appeals and they are dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In VA correspondence, dated in July 2007, VA informed the appellant of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  Thus, the Veteran was informed of the necessary requirements in compliance with the Court's holdings in Dingess/Hartman.

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  In this regard, the Board notes that the Veteran testified that he had sought treatment for his feet in approximately 2011 (See Board hearing transcript, pages 33 and 34.)  No such records are associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Veteran contends that he had pre-existing pes planus which was aggravated during active service.  The claims file includes STRs from the Veteran's service, and post service records in 2001 and 2009.  Such records reflect the Veteran's feet condition at the time of active service, nine years after separation from service, and 17 years after separation from service. Records from 2011, nineteen years after separation from service, and two years after a VA examination, would not be evidence of an increase in disability during service from 1985 to 1992.  While they may provide evidence of the current state of the Veteran's feet, they are not probative as to his feet in service, upon separation, or in the 17 years after service.  Thus, they would not assist the Board in adjudicating the Veteran's claim for service connection based on aggravation of a pre-existing disability in service, and a remand to obtain them would serve no useful purpose. 

In the present claim, the Veteran was afforded VA examinations in February 2009 and March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The examination/opinion with regard to the Veteran's Achilles tendon is based on an interview with the Veteran regarding his symptoms, and a clinical examination of the Veteran's feet.  The report provides a rationale for the opinion proffered.  The examination/opinion with regard to the Veteran's pes planus is based on an interview with the Veteran regarding his symptoms, a clinical examination of the Veteran's feet, and radiologic reports.  The Board notes that the March 2009 VA examiner did not have the claims file to review prior to his examination.  Nevertheless, the Board finds that the opinion is still adequate.  Although normally, when rendering an opinion as to aggravation of a pre-existing disability, the examiner would need the Veteran's STRs and claims file, the Board finds that such is not the case in this claim.  In the present claim, the examiner, upon clinical examination and review of radiologic reports, determined that the Veteran did not have pes planus; thus, a review of his STRs to determine if he had pre-existing pes planus which was chronically or permanently aggravated by service would not serve any purpose.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Pes Planus

The Veteran avers that he had pes planus prior to entrance into service, and that such pes planus was aggravated by active service.  

The Veteran's September 1984 report of medical examination for enlistment purposes reflects that he had mild flat feet.  Thus, the Veteran's pes planus was noted when he was examined for service, and the presumption of soundness does not apply.  38 C.F.R. § 3.304.

As noted above, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.  Thus, in order to warrant service connection for pes planus, the evidence of record would have to show that the Veteran's pre-existing pes planus was chronically or permanently aggravated by active service.  The Board finds for the reasons stated below, that the evidence fails to show such chronic or permanent aggravation, but instead shows acute and transitory symptoms related to pes planus in service.

The Veteran entered active service in February 1985.  An April 1985 podiatry consultation sheet reflects that the Veteran reported problems since basic training.  It was noted that his family had a history of flat feet.  The assessment was symptomatic pes planus and that the Veteran was unfit for duty per Army Regulation.  It was recommended that he go before an MEB.  An April 1985 Medical Evaluation Board (MEB) report of medical history reflects that the Veteran reported that he had foot trouble.  An April 1985 DA Form 2496 (Disposition Form) reflects that the Veteran was found unfit for duty with a diagnosis of bilateral symptomatic pes planus.  Thus, the record reflects that during the Veteran's first 10 weeks of active service, he experienced an aggravation of his pes planus.  The record is negative for any complaints after that time period and the Veteran continued to serve on active service for the next seven years.

An August 1992 report of medical history for separation purposes reflects that the Veteran denied having foot trouble.  The Board finds it especially noteworthy that the Veteran specifically noted six other disabilities (swollen or painful joints, asthma, shortness of breath, cramps in legs, broken bones, and bone deformity), but denied foot trouble.  It was noted that the cramps in his legs which he had after football had resolved, his right elbow acheed sometimes, but that he had no problems that day, he had fractured his elbow and nose, and he had asthma controlled with medication.  In addition, the Veteran wrote "I am in good health, except I have problems [with] my [right] hand.  I am not taking any [medication] at this time."

The August 1992 report of medical examination for separation purposes reflects that the Veteran's feet were noted, upon clinical examination, to be abnormal.  The abnormality was noted to be pes planus.  The lack of contemporaneous evidence of complaints of, or treatment for, pes planus for seven years, the Veteran's denial of foot trouble at the time of separation, and the clinical examination which does not note that the Veteran's pes planus was disabling or had increased in severity, is evidence that the Veteran's aggravation of pes planus in 1985 was temporary.

A May 2001 report of medical examination for enlistment purposes reflects that the Veteran's feet were noted to be normal.  In addition, the Veteran denied having foot trouble.  

A July 2001 annual certificate of physical condition reflects that the Veteran reported that he did not have any physical defects which might restrict his performance on active duty or prevent his mobilization.  

The Board finds that if the Veteran had a pre-existing pes planus disability which had been chronically or permanently increased during service, it would have been reasonable for him to not attempt to enlist again, for such a defect to be noted upon military examination, or for him to have reported such a defect on his annual certificate.  

A February 2009 VA examination report reflects that the Veteran reported foot pain.  The examiner noted, "foot pain, probably related to flat feet."  The examiner did not provide any opinion as to whether the Veteran had a pre-existing pes planus disability which increased in severity during service. 

A March 2009 VA examination report reflects the opinion of the examiner that the Veteran does not have pes planus.  The examiner noted that X-rays of the bilateral feet reflects normal feet for the Veteran's age.  The Board notes that there are no x-ray reports of record which reflect a finding of pes planus.

The Veteran testified at the February 2011 Travel Board hearing that he had flat feet which worsened due to active service; however, there is no clinical evidence of a chronic worsening.  In addition, he testified that he had been told by a doctor in approximately 2011 that he had flat feet.  (See Board hearing transcript, page 34.) He has not averred that he has ever been told by a clinician that he had pre-existing pes planus which was permanently aggravated by active service.  Moreover, the evidence of record is against such a finding.

The Board notes that the Veteran is competent to testify to factual matters of which he has firsthand knowledge (e.g., experiencing pain in his feet).  To this extent, the Board finds that the Veteran is competent to report that he has painful feet.  However, the Board finds that the Veteran is less than credible with regard to continuity of symptomatology since service.  The Veteran's STRs are negative for any complaints of, or treatment for, painful pes planus after 1985, and there are no private records of any such complaints or treatments.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible) See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

In the present claim, not only is there a lack of clinical evidence of complaints for many years in service, but the Veteran specifically denied foot trouble in his August 1992 report of medical history for separation purposes, although he noted numerous other complaints.  The Board finds that if the Veteran had been experiencing painful feet for seven years, as he now claims, it would have been reasonable for him to have noted such pain on separation when he noted his other complaints.  In addition, a May 2001 report of medical examination for enlistment purposes, approximately nine years after separation, reflects that the Veteran's feet were noted to be normal, and the Veteran again denied having had foot trouble.  Two months later, in July 2001, the Veteran denied having any physical defects which might restrict his performance on active duty or prevent his mobilization.  

The earliest clinical evidence of foot pain after service is in 2008, approximately 16 years after separation from the Veteran's initial period of active service, and there is no evidence that any such foot pain was caused by an aggravation of pes planus in service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of left Achilles' tendon injury

The Veteran avers that he has residuals of a left Achilles' tendon injury.  The first element of a service connection claim is that there must be evidence of a current disability. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability).  

An April 2008 VA radiology record reflects that radiology views of the left foot did not reflect any definite bone or joint or soft tissues abnormalities in the left foot.  The impression was a normal left foot.  An addendum to the report reflects "x-ray both feet normal."

A February 2009 VA examiner indicted that no residuals were found of a left Achilles tendon injury.  The examiner further noted that the Veteran had foot pain, but not heel pain.  He further opined that the Veteran's left Achilles tendon injury in service is not the cause of, or result of, any current left foot pain.  

In the present case, there has been no demonstration by the medical evidence that the Veteran has a current left Achilles' tendon disability.  As a service connection claim requires, at a minimum, evidence of a current disability, service connection for residuals of left Achilles tendon disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)). 

The Board notes that the Veteran is competent to report pain.  It also notes that the Veteran has averred that he has had training as a medic.  Nevertheless, the Board finds that the opinion of the VA examiner is more probative than an opinion of the Veteran.  The VA examiner found no residuals of an Achilles' tendon disability upon clinical examination.  Moreover, the Board finds that any statement by the Veteran that he has had pain since service is less than credible based on the evidence of record as a whole.

The Veteran's STRs reflect that in March 1985 he complained of left Achilles' tendon pain for two weeks.  The impression was left Achilles tendonitis.  The Veteran was to perform stretching exercises and take medication.  

The Veteran testified at the Board hearing that he was given physical profiles intermittently so that he could wear sneakers instead of boots.  (See Board hearing transcript, page 49 and 50.)  The STRs are negative for any such profiles.  A June 1987 medical records screening/in-processing checklist reflects that the Veteran did not have a profile.  It was noted that he was cleared for physical training.  A June 1990 profile reflects a profile of upper extremities, but not of the lower extremities.  STRs dated in October 1985 and February 1990 and reflect that the Veteran played basketball and football, and do not reflect any complaints with regard to the Achilles tendon.  

The Veteran's STRs are negative for any complaints of, or treatment for, painful Achilles tendon after March 1985 and there are no private records of any such complaints or treatments.  (The Veteran testified at the Board hearing that he did not seek any private treatment)  See Buchanan;  Jandreau v. Nicholson.  

In the present claim, not only is there a lack of clinical evidence of complaints for many years in service, but the Veteran specifically denied foot trouble in his August 1992 report of medical history for separation purposes.  The Board finds that if the Veteran had been experiencing painful Achilles tendon for seven years, as he now claims, it would have been reasonable for him to have noted such upon separation.  As noted above, the Veteran wrote "I am in good health, except I have problems [with] my [right] hand.  I am not taking any [medication] at this time."  In addition, a May 2001 report of medical examination for enlistment purposes, approximately nine years after separation, reflects that the Veteran's feet were noted to be normal, and the Veteran again denied having had foot trouble.  Two months later, in July 2001, the Veteran denied having any physical defects which might restrict his performance on active duty or prevent his mobilization.  

The earliest clinical evidence of a report of Achilles tendon pain after service is in 2009, approximately 17 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  (In this case, there is no documentation of current disability.)

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Not only is there a lack of competent credible evidence of continuity of symptoms since service, but there is no diagnosis of residuals of left Achilles tendon injury.  Thus, the Board finds that service connection for left Achilles tendon injury residuals is not warranted. 




(CONTINUED ON NEXT PAGE)


ORDER

The appeal for the claim of entitlement to service connection for loss of sleep due to undiagnosed illness is dismissed.

The appeal for the claim of entitlement to service connection for memory loss due to undiagnosed illness is dismissed.

The appeal for the claim of entitlement to service connection for mood swings due to undiagnosed illness is dismissed.

Entitlement to service connection for residuals of left Achilles' tendon injury is denied.

Entitlement to service connection for pes planus is denied.


REMAND

Increased rating - Right olecranon 

The Veteran is service connected for residuals, closed fracture, right olecranon, postoperative, currently evaluated as 10 percent disabling from July 12, 2007.  The claims folder contains an August 2007 VA examination report.  The Veteran testified that his disability has worsened since the August 2007 VA examination.  (See Board hearing transcript, page 9.)

The Veteran is competent to testify that he has had an increase in pain since the August 2007 VA examination, which was more than three years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that his disability has worsened since the August 2007 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's service-connected right olecranon disability is warranted.  

Asthma

The Veteran avers that he has asthma that is causally related to active service.  

A September 1987 health questionnaire for dental treatment reflects that the Veteran reported that he had allergies; he did not check that he had asthma or lung disease. 

The Veteran's STRs reflect that he was treated for respiratory problems in service and that he used Proventil. (See April, July, and December 1988 STRs.)

A 2001 report of medical examination for enlistment purposes reflects that the Veteran denied ever having had shortness of breath.  In addition, on a July 2001 annual certificate of physical condition, the Veteran denied having any physical defects which might restrict this performance on active duty or prevent his mobilization.  Finally, on an August 2001 risk assessment questionnaire worksheet, he also denied experiencing any shortness of breath with moderate continuous exercise, difficulty breathing, or sudden breathing problems at night.  

VA medical records reflect that the Veteran underwent a VA pulmonary function test in January 2009.  The records reflect a diagnosis of asthma.  It was also noted that the Veteran was a smoker with a 23 pack year history.  A subsequent January 2009 VA record states that a clinical correlation of the significant of the Veteran's spirometry data was requested.

A February 2009 VA examination report reflects a diagnosis of mild chronic obstructive pulmonary disease with no asthmatic component demonstrated on pulmonary function studies.  The examiner further opined that the Veteran's current respiratory problem was not related to bronchospasm; thus, it was less likely than not related to the two episodes of asthma that were reported while the Veteran was on active duty.  The examiner did not discuss the April 1988 STR which reflects a reported history of asthma for four months.  

The Veteran also testified at the February 2011 Board hearing that he underwent a PFT test at the VA facility in Temple, Texas in the previous year (See Board hearing transcript, page 12.).  The Board is unsure whether the Veteran underwent pulmonary function testing in 2010, in addition to the January 2009 testing; therefore, clarification and association of all additional clinical records, if any, is necessary. 

The Board also finds that a supplemental opinion is warranted for the VA examiner to reconcile the PFT finding of asthma with his opinion that the Veteran had mild COPD with no asthmatic component demonstrated.  In addition, the examiner should state whether it is as likely as not that the Veteran has a respiratory disability, to include COPD and/or asthma causally related to active service (to include, but not limited to his in-service asthmatic episodes.)  Such an opinion should consider all additional records, if any, with regard to a January 2009 VA record which requested a clinical correlation, and all PFT records.

Left Thumb

The Veteran avers that he has residuals of a left thumb injury causally related to active service.  The Veteran contends that in October 1985 he was treated for a left thumb fracture.  He further testified that he was placed in a cast, but that the fracture healed incorrectly and he was treated by a re-breaking of the thumb and recasting.  (See Board hearing transcript, page 15.)  He testified that his thumb is tender, painful, has a tight feeling, swells, and that he has had symptoms relating to the left thumb from the date of the injury to present.

The Veteran's STRs include an October 1985 radiology record which reflects that the Veteran's left thumb was within normal limits and an October 1985 STR which reflects that the Veteran presented with complaints of a sprained left thumb for one day.  March 1986 STRs reflect that the Veteran complained of pain in the base of the left thumb for three weeks from playing basketball.  A March 1986 radiologic report reflects no fracture of the bones of the left thumb.  It was noted that the Veteran had an abnormal bone scan of the first metacarpal-phalangeal joint of the left thumb.  March 1986 STRs further reflect that the Veteran's thumb was to be recast.  A June 1986 STR reflects that the Veteran reported pain secondary to increase in use.  The plan was to splint the thumb, provide the Veteran with Motrin, and provide the Veteran with a physical profile.  An August 1986 STR reflects hyperextension of the left thumb.

The Veteran's 1992 report of medical history for separation purposes reflects that he reported that he was in good health except for problems with his right hand.  In addition, a May 2001 report of medical examination for enlistment purposes reflects that the Veteran denied ever having had bone deformity or broken bones.  A July 2001 annual certificate of physical condition reflects that the Veteran denied having any physical defect which might restrict his performance on active duty or prevent his mobilization.  In addition, an August 2001 risk assessment questionnaire worksheet reflects that the Veteran denied having any bone, joint, or muscle problem that may prevent him from doing physical activity of any kind.   

A VA general medical examination and opinion with respect to the issue on appeal was obtained in February 2009. 38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr.  The Board finds that the VA examination/opinion obtained in this case is not adequate.  The February 2009 VA examination for general medical purposes reflects a diagnosis of stable left thumb strain with no functional impairment.  The examiner stated that there was no present evidence by objective or subjective criteria for a left thumb disability.  The examiner also stated that the Veteran had a left thumb hyperextension injury in the service but had had a soft cast and responded to rest within two weeks, with no further complications while in service.  The examiner's opinion does not reflect consideration of the October 1985, March 1986, and June 1986 STRs.  Moreover, the examination report does not reflect that any x-rays of the Veteran's left thumb were taken.  The Board finds that a VA examination and opinion based on current  x-rays and consideration of the Veteran's STRs is warranted. 

Urinary disability

The Veteran avers that he has urinary problems which may be causally related to a diagnosis of urethritis in service or due to an undiagnosed illness due to service in the Persian Gulf.  

The Veteran's STRs reflect that he was assessed with urethritis in December 1985.  The August 1992 report of medical history reflects that he denied frequent or painful urination.  The May 2001 report of medical history reflects that he denied frequent or painful urination. 

VA medical records dated in May 2001 reflect that the Veteran underwent a renal/abdominal  ultrasound.  The results were normal.  A VA medical record reflects that in November 2001, the Veteran sought treatment for urination/voiding problems.  It was noted that denied previous GU problems.  The November 2001 record reflects "pending labs, sequential cultures and stool for blood.  There is an IVP scheduled for this and will return first available for cystoscopy."  Follow up records are not associated with the claims file.  

A February 2009 VA examination report includes an opinion that the Veteran's painless hematuria in 2001 was less likely than not related to the urethritis that he suffered in service.  The examiner opined that the Veteran had a painless hermaturia in 2001 with no recurrence.  The examiner did not opine as to whether the Veteran had any urinary disability causally related to service or an undiagnosed illness causally related to service in the Gulf War. 

The Veteran testified that in approximately August 2010, he was circumcised because of urethritis and hematuria issues.  He also testified that he was treated with antibiotics in 2000 in Temple, and then in Waco, and that he had a cystoscopy in approximately 2000. 

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010). 

In light of the Veteran's claims and testimony, the Board finds that a remand is warranted to obtain all pertinent medical records and to obtain a Gulf War Protocol examination. 

Muscle Aches
Chronic Diarrhea
Chills and Cold Sweats

The Veteran avers that he has muscle aches, chronic diarrhea, and chills and cold sweats causally related to active service, to include as due to an undiagnosed illness due to service in Southwest Asia during the Persian Gulf War.

The Veteran is competent to state that he has had muscle aches, diarrhea, and chills and cold sweats.  He testified that these symptoms began during and after his service in Desert Storm.  The Veteran's STRs reflect a complaint of diarrhea in February 1986, and a complaint of hot and cold flashes times one week in February 1985.  (These are several years prior to Desert Storm.)

A May 2001 report of medical examination for enlistment purposes reflects that the Veteran denied ever having such problems.  In addition, a July 2001 annual certificate of physical condition reflects that the Veteran denied having any physical defect which might restrict your performance on active duty or prevent his mobilization.  An August 2001 risk assessment questionnaire worksheet reflects that the Veteran denied having any bone, joint, or muscle problem that may prevent him from doing physical activity of any kind.  

In light of the Veteran's claims and testimony, the Board has concluded that a Gulf War Protocol examination is warranted to address these claims.

In light of the above discussion, the Board concludes that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA medical treatment facilities in which he was treated for complaints relating to his right elbow, his respiratory system, his left thumb, urination, muscle aches, diarrhea, and chills and cold sweats.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent non-VA medical records, not already associated with the claims file.  

VA treatment records should also be obtained, to include VA medical records in connection with a January 2009 clinical correlation of PFT results, all PFT tests in 2010 (if any), records with regard to urinary complaints from Temple and Waco VA facilities, a record of a cystoscopy (in 2000 and/or 2001) and laboratory results as referenced in a November 2001 VA medical record. 

All efforts to obtain identified medical records should be fully documted in the record.  If any identified record cannot be obtained, the Veteran should be so informed in writing and provided the opportunity to obtain such evidence.

The below actions should not be taken prior to the completion of action paragraph number 1.

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected postoperative residuals of fracture of the right olecranon.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The results of range of motion testing of the knees, ankles, and feet should be reported, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, at what point does pain or any other factor limit motion.

The examiner should also describe, in detail, any scar(s) associated with the disability.

3.  Request the February 2009 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the Veteran's respiratory disability, with an explanation, if possible, of his finding of no asthmatic component in light of the January 2009 PFT finding of asthma.  The examiner should consider the Veteran's STRs, to include the April, July, and December 1988, and July and August 2001 STRs, the Veteran's history of smoking tobacco, and any additional pertinent records associated with the claims file 

If the February 2009 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of any current respiratory disability, to include asthma.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current respiratory disability, causally related to his military service.

4.  Schedule the Veteran for a VA examination to determine the extent and etiology of any left thumb disability.  All necessary tests should be performed, to include x-ray examiantion.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current left thumb disability causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner should consider the Veteran's STRs, to include his October 1985, March 1986, and June 1986 STRs.  Any opinion expressed should be accompanied by a complete rationale.  

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current urinary disability.  The examiner should note and detail all reported signs and symptoms of a urinary disability, to include details about the onset, frequency, duration, and severity of all complaints relating to urinary problems, and indicate what precipitates and what relieves them.  The examiner should consider the Veteran's STRs, both pre and post service in the Gulf War, to include his 1992 report of medical history for separation, and May and August 2001 STRs.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a urinary disability.

The examiner should specifically determine whether the Veteran's complaints of a urinary disability are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as "painful urination", are not considered as diagnosed conditions for compensation purposes.  

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current disorder productive of muscle pain.  The examiner should note and detail all reported signs and symptoms of muscle pain, to include details about the onset, frequency, duration, and severity of all complaints relating to muscle pain, and indicate what precipitates and what relieves them.  The examiner should consider the Veteran's STRs, both pre and post service in the Gulf War, to include his 1992 report of medical history for separation, and May and August 2001 STRs.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from chronic muscle pain.

The examiner should specifically determine whether the Veteran's complaints of muscle pain are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as "muscle pain", are not considered as diagnosed conditions for compensation purposes.  

7.  Schedule the Veteran for a VA gastrointestinal examination to determine the etiology of any currently present gastrointestinal disorder.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of a gastrointestinal disorder, to include details about the onset, frequency, duration, and severity of all complaints relating to diarrhea, and indicate what precipitates and what relieves them.  The examiner should consider the Veteran's STRs, both pre and post service in the Gulf War, to include his 1992 report of medical history for separation, and May and August 2001 STRs.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of a gastrointestinal disorder.  The examiner should specifically determine whether the Veteran's complaints of diarrhea are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

If the Veteran's gastrointestinal complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the Veteran's active military service.

8.  Schedule the Veteran for a VA examination to determine the etiology of any currently present disorder manifested by chills and cold sweats.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of chills and cold sweats, to include details about the onset, frequency, duration, and severity of all complaints, and indicate what precipitates and what relieves them.  The examiner should consider the Veteran's STRs, both pre and post service in the Gulf War, to include his 1992 report of medical history for separation, and May and August 2001 STRs.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of a diagnosable disorder manifested by chills and cold sweats.  The examiner should specifically determine whether the Veteran's complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as "chills and cold sweats", are not considered as diagnosed conditions for compensation purposes.

If the Veteran's complaints of chills and cold sweats are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the Veteran's active military service.

9.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

10.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to an increased rating for postoperative residuals of fracture of the right olecranon, and entitlement to service connection for a respiratory disability, residuals of a left thumb injury, a urinary disability, muscle aches, chronic diarrhea, and chills and cold sweats.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


